IN THE SUPREME COURT, STATE OF WYOMING

                                         2013 WY 53

                                                              APRIL TERM, A.D. 2013

                                                                      May 8, 2013

R. MARK ARMSTRONG,

Appellant
(Plaintiff),

v.

WYOMING DEPARTMENT OF
                                                     S-12-0210
ENVIRONMENTAL QUALITY, JOHN
CORRA, JAMES UZZELL, ROBERT
DOCTOR, and DALE ANDERSON, as
Individuals in Their Personal Capacity and
in Their Official Capacity,

Appellees
(Defendants).

                    Appeal from the District Court of Laramie County
                         The Honorable Michael Davis, Judge

Representing Appellant:
      R. Mark Armstrong, Pro se.

Representing Appellee:
      Gregory A. Phillips, Wyoming Attorney General; John D. Rossetti, Deputy
      Attorney General; and Thomas W. Rumpke, Senior Assistant Attorney General.

Before KITE, C.J., HILL, VOIGT, and BURKE, JJ., and GOLDEN, J., Retired.

NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
HILL, Justice.

[¶1] R. Mark Armstrong challenges an order dismissing his breach of contract claims
against the State of Wyoming’s Department of Environmental Quality (DEQ). We
dismiss his appeal.

                                       ISSUES

[¶2] Armstrong identifies twelve issues, but his argument seems to be limited to three
basic questions for this Court, which we rephrase as follows:

             1. Regarding the breach of contract, Armstrong claims the
                DEQ breached a settlement agreement by treating his
                resignation as unconditional and failing to satisfy the
                conditions. Further, because Armstrong’s resignation was
                included in the settlement offer, the governor of Wyoming
                should have approved the settlement. Also, the Wyoming
                Governmental Claims Act does not bar his contract
                claims.
             2. Armstrong asserts that the State should be estopped from
                raising res judicata as a defense, and further, judicial
                estoppel should preclude the State from claiming the
                breach of contract issues were decided in federal court.
             3. In his third and final argument, Armstrong discusses his
                defamation claims, claiming that defamation affected his
                ability to acquire and maintain employment.

                                       FACTS

[¶3] In January of 2005, the DEQ hired Armstrong as an environmental analyst.
Armstrong alleges that during the course of his employment, he learned that his
supervisor, Dale Anderson, was improperly influencing a permitting decision involving a
Casper landfill, which Anderson’s wife managed. According to Armstrong, he informed
the director of DEQ, John Corra, and other government officials about the alleged
improprieties. The DEQ terminated Armstrong on June 5, 2007, on the ground that he
improperly incurred approximately $2,500.00 in personal charges on a state-issued cell
phone. Armstrong challenged his termination, claiming that the ground was pretext. The
Office of Administrative Hearings (OAH) heard the case and in February of 2008, it
reinstated Armstrong to his original position with the DEQ. The DEQ sought review of
that decision in district court.

[¶4] In the meantime, in July of 2008, Armstrong accepted a job in Montana. He did
not respond to the DEQ’s offer to settle all claims for $85,000.00. On August 28, 2008,


                                           1
the DEQ notified Armstrong that it was accepting his resignation because he had taken
the Montana job. According to the DEQ, it paid Armstrong his backpay, minus
appropriate deductions. In the pending (at the time) district court case, the DEQ
withdrew its petition for review, and the court later dismissed Armstrong’s cross-petition.
Armstrong filed an appeal with this Court, which this Court dismissed in February of
2009.

[¶5] Armstrong then filed suit in federal district court in May of 2009 claiming that the
DEQ’s failure to comply with the conditions of his proffered resignation constituted
wrongful termination. In March of 2010, the federal court dismissed Armstrong’s lawsuit
ruling that, among other things, Armstrong’s settlement offer did not become an
enforceable contract under Wyoming law. Armstrong then appealed but the Tenth
Circuit affirmed. See Armstrong v. Wyo. ex rel. Dep’t of Envtl. Quality, 408 Fed. Appx.
136 (10th Cir. 2010).

[¶6] Dissatisfied with his results to that point, Armstrong began preparing for another
State court case, which is the present matter before this Court. In January of 2011,
Armstrong mailed a letter to the governor of Wyoming. In November of 2011, he filed a
notice of claim with the division of the Department of Administration and Information as
required by Wyo. Stat. Ann. § 1-39-113(c) (LexisNexis 2011). On December 29, 2011,
Armstrong filed his lawsuit in district court. Against several named defendants which
included the DEQ and multiple individuals, Armstrong alleged, among other things,
breach of contract and breach of the purported settlement agreement. He also alleged
“Libel Slander Defamation” and age discrimination. The DEQ filed a motion to dismiss,
which the court granted. In its order, the court ruled that Armstrong’s clams were barred
by the two-year statute of limitations in the Wyoming Governmental Claims Act.
Furthermore, the “matter was decided in federal district court.” Also, any defamation
claims were also barred by statute of limitations contained in Wyo. Stat. Ann. § 1-3-
105(a)(v) (LexisNexis 2011).

[¶7]   This appeal followed.

                                     DISCUSSION

[¶8] This Court recognizes the time and effort that Armstrong has spent in pursuing his
claims against the DEQ. However, as we have stated many times before, although this
Court has spoken to a certain leniency afforded pro se litigants,

                    … blatant disregard of our rules of procedure cannot
             and will not be condoned. When a brief fails to present a valid
             contention supported by cogent argument or pertinent
             authority, “we consistently have refused to consider such



                                             2
              cases, whether the brief is by a litigant pro se or is filed by
              counsel.”

Call v. Town of Thayne, 2012 WY 149, ¶ 15, 288 P.3d 1214, 1217 (Wyo. 2012)
(emphasis in original).

[¶9] Similarly to Call, though Armstrong timely filed a notice of appeal, he failed to
comply with several other rules of the Wyoming Rules of Appellate Procedure. First,
Armstrong’s notice of appeal neglects to include a certificate indicating whether he
intended “to procure a statement of evidence pursuant to Rule 3.03 or an agreement
statement pursuant to Rule 3.08.” W.R.A.P. 2.05 and 2.07(a)(4). There is no appendix as
required under Rule 2.07(b). In violation of Rule 7.01, Armstrong’s brief does not
include a table of contents or table of authorities. Most notably, Armstrong’s argument
falls short of being described as cogent or containing proper citations to authority, as
required by Rule 7.01(f)(1). Not only is it critical to follow the Wyoming Rules of
Appellate Procedure, it is of equal importance to present this Court with cogent argument
and citation to legal authority. Forbis v. Forbis, 2009 WY 41, ¶ 10, 203 P.3d 421, 424
(Wyo. 2009) (“We have consistently refused to consider claims not supported by cogent
argument or citation to pertinent legal authority.”). Armstrong’s brief, though it
identifies twelve issues, only generally refers to memoranda filed in district court and was
largely hard to follow. For that reason, and due to his inability to follow the Wyoming
Rules of Appellate Procedure, we dismiss Armstrong’s appeal.

                                     CONCLUSION

[¶10] Based upon Armstrong’s failure to follow the Wyoming Rules of Appellate
Procedure, we dismiss.




                                              3